DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention group I, claims 1-9 and 11-18, in the reply filed on 08/24/2022 is acknowledged.
Claims 20-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/24/2022.
	On 09/22/2022, applicants further elected the active ingredient derived from olive pomace has at least 9695 mg gallic acid equivalents/L of total phenolics and 8265 mg epicatechin equivalents/L of total flavonoids as specific comestible active ingredient, hydroxytyrosol as specific compound. For compact prosecution purpose, additional specific comestible active ingredient tyrosol is also examined. Claims 1-2, 4-5, 7, 11-18 read on the elected species and additional species and are under examination, claims 3, 6 and 8-9 do not read on the elected species and additional species and are withdrawn from consideration.

Claims 1-9, 11-18 and 20-22 are pending, claims 1-2, 4-5, 7, 11-18 are under examination.

Priority
	Acknowledge is made that this application is national stage of international patent application PCT/IB2018/06011, filed on 12/14/2018, which claims priority from Portugal patent application PT110455, filed on 12/14/2017.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	The written description rejection is in view of the active ingredient derived from olive pomace has at least 9695 mg gallic acid equivalents/L of total phenolics and 8265 mg epicatechin equivalents/L of total flavonoids as specific comestible active ingredient

Claims 1-2, 4-5 and 11-18 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The specification, while complies with the written description requirement for hydroxytyrosol, tyrosol, comsegoloside and verbascoside as comestible active ingredient, does not reasonably comply with the written description requirement for the active ingredient derived from olive pomace has at least 9695 mg gallic acid equivalents/L of total phenolics and 8265 mg epicatechin equivalents/L of total flavonoids as comestible active ingredient.

Determination of Claim Scope
Claims 1-2, 4-5 and 11-18 of the instant application claims a foodstuff composition comprising active ingredient derived from olive pomace has at least 9695 mg gallic acid equivalents/L of total phenolics and 8265 mg epicatechin equivalents/L of total flavonoids as comestible active ingredient.

Review of Applicants’ Disclosure
The instant specification does not disclose, to which active ingredient derived from olive pomace has at least 9695 mg gallic acid equivalents/L of total phenolics and 8265 mg epicatechin equivalents/L of total flavonoids applicants are referring.  Applicants’ specification does not disclose how to make any particular active ingredient derived from olive pomace has at least 9695 mg gallic acid equivalents/L of total phenolics and 8265 mg epicatechin equivalents/L of total flavonoids, nor do Applicants depict chemical structures of any one or more of active ingredient derived from olive pomace has at least 9695 mg gallic acid equivalents/L of total phenolics and 8265 mg epicatechin equivalents/L of total flavonoids.

Possession Based Ordinary Skilled Artisan’s Determination/ State of the Prior Art

Since applicants failed to define the term of flavonoids, flavonoids are examined as its normal definition in the art. It is generally accepted in the art that flavonoids have the general structure of a 15-carbon skeleton, which consists of two phenyl rings (A and B) and a heterocyclic ring (C, the ring containing the embedded oxygen). This carbon structure can be abbreviated C6-C3-C6. According to the IUPAC nomenclature, they can be classified into:
flavonoids or bioflavonoids
isoflavonoids, derived from 3-phenylchromen-4-one (3-phenyl-1,4-benzopyrone) structure
neoflavonoids, derived from 4-phenylcoumarine (4-phenyl-1,2-benzopyrone) structure

    PNG
    media_image1.png
    133
    170
    media_image1.png
    Greyscale

Molecular structure of the flavone backbone (2-phenyl-1,4-benzopyrone)

    PNG
    media_image2.png
    125
    170
    media_image2.png
    Greyscale

Isoflavan structure

    PNG
    media_image3.png
    200
    170
    media_image3.png
    Greyscale

Neoflavonoids structure

None of hydroxytyrosol, tyrosol, comsegoloside and verbascoside has 15-carbon skeleton flavonoids described above.

    PNG
    media_image4.png
    97
    220
    media_image4.png
    Greyscale

Tyrosol,  MW 138.16

    PNG
    media_image5.png
    117
    220
    media_image5.png
    Greyscale

Hydroxytyrosol, MW 154.17

    PNG
    media_image6.png
    438
    612
    media_image6.png
    Greyscale

Comselogoside, MW 536.49

    PNG
    media_image7.png
    218
    220
    media_image7.png
    Greyscale

Verbascoside, MW 624.59


Since applicants failed to disclose the structure of active ingredient derived from olive pomace has at least 9695 mg gallic acid equivalents/L of total phenolics and 8265 mg epicatechin equivalents/L of total flavonoids, and one can’t willy-nilly make these things so they have to disclose to us how they did it. Therefore, an ordinary skilled artisan would conclude that Applicants were not in possession of any active ingredient derived from olive pomace has at least 9695 mg gallic acid equivalents/L of total phenolics and 8265 mg epicatechin equivalents/L of total flavonoids.  Furthermore, because Applicants’ generic reference to active ingredient derived from olive pomace has at least 9695 mg gallic acid equivalents/L of total phenolics and 8265 mg epicatechin equivalents/L of total flavonoids does not permit the ordinary skilled artisan to clearly envisage what specific any one or more of active ingredient derived from olive pomace has at least 9695 mg gallic acid equivalents/L of total phenolics and 8265 mg epicatechin equivalents/L of total flavonoids were in Applicants’ possession, the only reasonable conclusion said artisan would make was that Applicants were not in possession of active ingredient derived from olive pomace has at least 9695 mg gallic acid equivalents/L of total phenolics and 8265 mg epicatechin equivalents/L of total flavonoids and had not reduced to practice the preparation, isolation, and characterization of said active ingredient derived from olive pomace has at least 9695 mg gallic acid equivalents/L of total phenolics and 8265 mg epicatechin equivalents/L of total flavonoids.
In conclusion, the instant claims 1-2,4-5 and 11-18 fail to comply with the written description requirement.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-2,4-5, 7, 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites comestible active ingredient derived from olive pomace and a compound (selected from hydroxytyrosol, tyrosol, comsegoloside and verbascoside), and according to claims 6-9, comestible active ingredient derived from olive pomace is also hydroxytyrosol, tyrosol, comsegoloside or verbascoside. When both comestible active ingredient derived from olive pomace and a compound are the same (e.g. tyrosol), this is double inclusion and definite.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “at least 5 mg of the compound per portion or unit of foodstuff composition” and the claim also recites “preferably 5 mg compound / 10 g food stuff composition” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 7 recites the comestible active ingredient derived from olive pomace comprises a concentration of the compound, however, “the compound” refers ingredients different from the comestible active ingredient derived from olive pomace in claim 1, Thus, the scope and boundary of claim is unclear. This is indefinite.
Claims 4-5 and 11-18 are rejected for depending on rejected claim 1.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 reciting at least  5 mg of hydroxytyrosol per portion or per unit of foodstuff fails to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-5 and 7 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Ulm et al. (US20100069313).
	The limitation of claim 1 is met by Ulm et al. disclosing liquid containing from 2.0 to 3.5 g of hydroxytyrosol and from 0.2 to 1.0 g of tyrosol per kg (page 2, [0023]). 2.0 to 3.5 g of hydroxytyrosol per kg is 0.02 to 0.035 per 10g (per unit) = 20mg to 35mg per 10g; and 0.2 to 1.0 g of tyrosol per kg is 0.2 to 1.0g tyrosol / L when the density is about 1g/1 ml.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-5, 7, 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Raederstorff et al. (US20100056463). 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Raederstorff et al.  teaches novel compositions comprising hydroxytyrosol and/or oleuropein (I) and at least one additional component (abstract). In a preferred embodiment, the nutraceutical comprises per serving an amount of 0.01 to 1 g, more preferably 0.2 mg to 500 mg of hydroxytyrosol (page 5, [0049]). In another aspect, the invention relates to a pharmaceutical comprising the composition according to the invention and a pharmaceutically acceptable carrier. A person skilled in the art knows which carriers can be used as pharmaceutically acceptable carriers. Suitable pharmaceutical carriers are e.g. described in Remington's Pharmaceutical Sciences, Supra, a standard reference text in this field. Examples of such pharmaceutically acceptable carriers are both inorganic and organic carrier materials, Suitable
for oral/parenteral/injectable administration and include water, gelatin, gum arabic, lactose, starch, magnesium Stearate, talc, vegetable oils, and the like. The pharmaceutical composition may further comprise conventional pharmaceutical additives and adjuvants, excipients or diluents, including, but not limited to, water, gelatin of any origin, vegetable gums, ligninsulfonate, talc, Sugars, starch, gum arabic, vegetable oils, polyalkylene glycols, flavoring agents, preservatives, stabilizers, emulsifying agents, buffers, lubricants, colorants, wetting agents, fillers, and the like (page 5, [0057-0059]). The nutraceutical and pharmaceutical according to the present invention may be in any galenic form that is Suitable for administering to the animal body including the human body, more in particular in any form that is conventional for oral administration, e.g. in Solid form, for example as (additives/supplements for) food or feed, food or feed premixes, fortified food or feed, tablets, pills, granules, dra
gees, capsules, and effervescent formulations such as powders and tablets, or in liquid form, for instance in the form of Solutions, emulsions or Suspensions, for example as beverages, pastes and oily Suspensions. The pastes may be filled into hard or soft shell capsules. Examples for other application forms are forms for transdermal, parenteral, topical or injectable administration. The nutraceutical and pharmaceutical may be in the form of controlled (delayed) release formulation. Examples of pharmaceuticals also include compositions suitable for topical application such as cremes, gels, sprays, dry sticks, powders etc (page 5, [0063]). The phenolic compounds oleuropein (I), oleuropein aglycone (II) or tyrosol or mixtures thereof are preferably
used in a concentration so that the daily consumption by an animal including humans (e.g. weighing about 70kg) is in the range of from 1 mg/day to 2000 mg/day, more preferably from 5 mg/day to 500 mg/day. A nutraceutical composition preferably comprises 0.2 mg to 500 mg of phenolic com pound per serving. If the composition is a pharmaceutical composition Such composition may for example comprise a phenolic compound in an amount from 1 mg to 2000 mg per dosage unit, e.g., per capsule or tablet, or from 1 mg per daily dose to 3000 mg per daily dose of a liquid formulation (page 7, [0081]). In the following examples, “Group (A) is defined as the following group of compounds: ligustilide, oleuropein aglycone (II), tyrosol, extract from the bark of Magnolia officinalis, magnolol, honokiol, genistein, resveratrol, EGCG (page 13, [0176]). A composition comprising hydroxytyrosol and tyrosol (claim 1). 

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale


Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Raederstorff et al.  is that Raederstorff et al.  do not expressly teach the claimed invention in one embodiment.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce the instant invention.
Regarding claims 1, 4-5,  and 7, Raederstorff et al.  teaches a composition (250g) comprising 0.5 g hydroxytyrosol and 0.3g tyrosol, and the amount of hydroxytyrosol is (0.5/25) g/10g=0.02g/10g=20mg/10g, and the amount of tyrosol is 0.3g / 250g= 1.2g/1000g, when the density is about 1 g/ 1ml, the amount of tyrosol is about 1.2g/ L.
Regarding claim 11, Raederstorff et al.   teaches liquid composition of emulsion, oil suspension and cream, which are spreadable.
Regarding claim 12, Raederstorff et al.   teaches gelatin as carrier and pectin.
Regarding claim 13, Raederstorff et al.   teaches flavoring agents and preservatives.
Regarding claim 14-16, Raederstorff et al.   teaches syrup, ascorbic acid and citric acid.
Regarding claim 17, Raederstorff et al.   teaches 0.5g hydroxytytosol and 0.3g tyrosol in 250g liquid composition. When the density is about 1 g/ml, the composition have 2g of hydroxytyrosol and 1.2g of tyrosol in 1 L of composition. Gallic acid has three hydroxy in benzene ring and MW170.12, thus, 9695 gallic acid / L phenolic = 9695/170.12 mmol/Lx3 phenol= 57 mmol/l x3 phenolic = 171 mmol /L phenolic. Raederstorff et al.   teaches the nutraceutical comprises an amount of 0.01 to 1 g of hydroxytyrosol (MW 154.17, 2 phenolic hydroxy) per serving, 0.2 mg to 500 mg of tyrosol (MW138.16, one phenolic hydroxyl) per serving. Since 10g is amount of per portion according to applicant’s specification, and in the range of normal amount of preserving, 10g is used as amount of per serving for in the following calculation. When density is about 1 g/ml, 1 L is about 1000g. Thus, for 1L there are 100g of hydroxytyrosol and 50g of tyrosol, the amount of phenolic hydroxy is 100x1000/154.17x2 mmol =1297 mmol for hydroxytyrosol, 50x1000/138.16 mmol=362 mmol, and the total amount of phenolic hydroxy is 1297+362=1659mmol, higher than 171 mmol phenolic hydroxy (claimed 9695 mg gallic acid equivalents / L of total phenolic.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

 

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Raederstorff et al. (US20100056463), as applied for the above 103 rejections for claims 1, 4-5, 7, 11-17, in view of Helgason et al. (US20140023712).
 

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Raederstorff et al. teaching has already been discussed in the above 103 rejection and is incorporated herein by reference.
	Helgason et al. teaches an aqueous transparent oil-in-water emulsion comprising an emulsified carotenoid in a concentration of 0.025-2000 ppm, comprising a triacylglycerol oil, selected from the group consisting of: medium-chain triacylglycerol (MCT) oil, olive oil, sunflower oil, peanut oil, soy oil and vegetable oil, preferably MCT oil, in a concentration of 0.1-150 ppm, and antixoidnat such as hydroxytyrosol (claims 1,6 and 9).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Raederstorff et al.  is that Raederstorff et al.   do not expressly teach olive oil. This deficiency in Raederstorff et al.  is cured by the teachings of Helgason et al.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Raederstorff et al., as suggested by Helgason et al., and produce the instant invention.
Raederstorff et al. teaches nutraceutical composition in the form of emulsion or oil suspension comprising tyrosol and  hydroxytyrosol, since water and vegetable oil are mentioned as carrier, it is obvious to have vegetable oil /water emulsion or oil suspension.
One of ordinary skill in the art would have been motivated to replace olive oil for vegetable oil in the emulsion of Raederstorff et al. because this is simple substitution of one known oil for another in nutraceutical emulsion. MPEP 2143, it is prima facie obvious for simple substitution of one known element for another to obtain predictable result. Under guidance from Helgason et al. teaching olive oil is alternative to vegetable oil in nutraceutical emulsion, it is obvious for one of ordinary skill to replace Helgason et al. and produce instant claimed invention with reasonable expectation of success.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 4-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10479958. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference teaches a composition comprising a mixture of tyrosol and hydroytyrosol at 0.06%, that would be 6mg/10g. When tyrosol is 1mg/10g=0.1g/L, hydroxytyrosol is 5m/10g, the range of tyrosol and hydroxytyrosol is met.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Edens et al. (US20070207944) teaches Preferred serving sizes for the food or beverage or dietary supplements are for example 5-350 grams per serving, for example from 5 to 150 grams ([0092])

No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANFENG SONG/Primary Examiner, Art Unit 1613